DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the closing element and the connection element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Page 6, Third paragraph under DESCRIPTION OF THE INVENTION discloses that Element 24 is a closing element. Page 7, First paragraph, Line 3 discloses that Element 24 is the connection element. The two elements share a reference character and The Examiner best interprets .
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “a tool element being connecting with the valve connection means in its longitudinal direction.” should be amended to read “a tool element being connect
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 recites the limitation "the closing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim may be amended to recite “a closing element” or amended to depend from claim 3 which introduces a closing element.
	Claim 5 recites the limitation "the closing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim may be amended to recite “a closing element” or amended to depend from claim 3 which introduces a closing element.
Claim 6 recites the limitation "the closing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim may be amended to recite “a closing element” or amended to depend from claim 3 which introduces a closing element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US20190078561).

	Regarding claim 1, Park discloses a bicycle tool (Figure 1 Element 100), comprising 
	a valve connection means (Figure 1 Element 106), and 
	a tool element (Figure 1 Element 102) being connecting with the valve connection means in its longitudinal direction (See annotated drawing below).

    PNG
    media_image1.png
    227
    684
    media_image1.png
    Greyscale


	Regarding claim 2, Park discloses the bicycle tool according to claim 1, wherein the tool element comprises a receiving space (Figure 2 Element 208).

	Regarding claim 3, Park discloses the bicycle tool according to claim 2, wherein the receiving space is closed by a closing element (Figure 2 Element 206). 

	Regarding claim 4, Park discloses the bicycle tool according to claim 2, wherein the closing element is connected with a tool which is disposable in the receiving space. Annotated drawing below shows Closing Element 206 connected with the Tool Element 102 which is disposable into the Receiving Space Element 208.

    PNG
    media_image2.png
    534
    584
    media_image2.png
    Greyscale


	Regarding claim 5, Park discloses the bicycle tool according to claim 2, wherein the closing element comprises a thread (Figure 2 Element 208 and Paragraph 0029 Lines 5-7 reads “Lower portion 206 of the valve core tool 102 is male threaded, and sized to mate with a female threaded socket 208 inside the first end 110”) in order to be connectable with the tool element.

	Regarding claim 11, Park discloses the bicycle tool according to claim 1, wherein the tool element comprises a tool holder (Figure 3 Element 200 would be capable of holding a tool) at an end facing away from the valve connection means. 

	Regarding claim 12, Park discloses the bicycle tool according to claim 11, wherein the tool holder is suitable for receiving a bit (Figure 3 Element 200 would be capable of holding a bit having a shape having two flat edges), wherein a longitudinal Currently, the claim does not require a particular style of bit.

    PNG
    media_image3.png
    403
    471
    media_image3.png
    Greyscale


	Regarding claim 13, Park discloses the bicycle tool according to claim 2, wherein the tool element is at least in the area of the receiving space formed cylindrically. As seen in figures 1-2, the tool element 102 and the receiving space 208 are both cylindrical. 

	Regarding claim 14, Park discloses the bicycle tool according to claim 1, wherein a further tool element is provided between the valve connection means and the tool element and/or at a side of the valve connection means opposite the tool element, wherein the further tool element comprises a receiving space for tools. Paragraph 0034 Lines 1-6 disclose that the first end 110 may have a female socket sized to receive the lower portion 206 of the valve core tool 102. This socket may be larger, creating a space for storage with the valve core tool acting as a removable cap. Therefore, this storage space may be considered the tool element as it is a space that would be capable of receiving tools.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien (US20170113338).

	Regarding claim 1, Tien discloses a bicycle tool (Abstract. This tool would be capable of being used on a bicycle), comprising
	a valve connection means (Figure 4 Element 124), and 
	a tool element (Figure 3 Element 150 and 117) being connected with the valve connection means in its longitudinal direction.

	Regarding claim 15, Tien discloses a bicycle tool kit comprising a bicycle tool according to claim 1 and a gas cartridge (Figure 7 Element 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu (DE102010016294).

	Regarding claim 6, Park discloses the bicycle tool according to claim 1, wherein the closing element comprises a connection element at a side facing the valve connection means for connecting with the valve connection means. The closing element 206 connects to element 208 of the pump body Element 104 and the valve connection means Element 106 is connected to Element 108 which connects to Element 104. The connection element is the connection between Element 104 and 108. Park does not show the internal structure of the pump nor explicitly disclose how the connection element connects with the valve connection means.
	Wu teaches that a valve connection element (Wu Element 40 has threaded connecting portion 41, Paragraph 0022 of translated description) may have a threaded connection on one end to allow for connection to a pump on the end opposite the valve connection means. This would allow the closing element to comprise a connection element for connecting with the valve connection means. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Wu to provide a connection element on the closing element for connecting with the valve connection means. Doing so would allow the valve connection means to 

	Regarding claim 7, Park in view of Wu discloses all elements of the current invention as stated above including wherein the connection element is a thread. Claim 6 rejection above discloses how Park is modified by Wu to show the connection element can be a thread.

	Regarding claim 8, Park in view of Wu discloses the bicycle tool according to claim 6, wherein the valve connection means comprises an inner thread (Park Paragraph 0025 Lines 11-12 discloses Pump head 106 may be threaded) for connecting with the connection element, wherein the inner thread is configured such that it is screwable onto a bicycle valve. Paragraph 0025 Lines 8-11 discloses “The pump assembly 104 draws air into the chamber through a one-way valve, and then pushes it out through a pump head 106 connected to a valve stem.” Element 106 would be capable of being screwed onto a bicycle valve.

	Regarding claim 9, Park in view of Wu discloses the bicycle tool according to claim 6, wherein the valve connection means comprises a receiving element (Figure 1 Element 106) at a side opposite the connection element for connecting with a bicycle valve or gas cartridge. The receiving element disclosed by Park would be capable of connecting with a bicycle valve or gas cartridge. 

Paragraph 0025 Lines 11-12 disclose that Element 106 may be threaded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood (US20180257205) discloses a multipurpose tire tool having a valve connection means connected to a tool element. Dooley (US9194385) discloses a toolkit having a valve connection means on one end and a tool on the other end. Wu (DE102015104525) discloses a multi-function tool having a valve connection means on one end and a tool element on the other end. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723